Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20, filed June 26, 2019, are examined on the merits.
The IDS, filed June 06, 2019, has been considered.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to “a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea)” without significantly more. 
In claims 1, 9, and 15, the step of “receiving a candidate document” is recited at a high level of generality such that it could be practically performed in the human mind.  The limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for generic computer components.  The “receiving a candidate document” limitation falls under the category of a mental process such as data collection.  This interpretation appears in line with the specification which describes the “candidate document 118 may be received in various ways” [0029].
In claim 1, the step of “determining, by one or more processors and based at least in part on content of the candidate document, that the candidate document is relevant to a document corpus maintained in one or more data storage devices” is recited at a high level of generality such that it could be practically performed in the human mind.  The limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for generic computer components.  The “determining, by one or more processors and based at least in part on content of the candidate document…” limitation 114 determines a relevancy associated with the candidate document 118. The relevancy of the candidate document 118 is an indication of whether the candidate document is similar to the documents in the document corpus 116. In some aspects, the relevancy of the candidate document 118 is represented as a relevancy score (also referred to as a similarity score)” [0032].
In claim 1, the step of “determining, by the one or more processors and based at least in part on the content of the candidate document, that the candidate document is novel with respect to the document corpus” is recited at a high level of generality such that it could be practically performed in the human mind.  The limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for generic computer components.  The “determining, by the one or more processors and based at least in part on the content of the candidate document, that the candidate document is novel with respect to the document corpus” limitation falls under the category of a mental process such as data analysis by comparison.  This interpretation appears in line with the specification which describes the “the relevancy may be determined according to angular similarity between the document corpus vector and the candidate document vector.” [0033].
Claim 1, the step of “in response to determining that the candidate document is relevant to the document corpus and novel with respect to the document corpus, adding the candidate document to the document corpus to make at least a portion of the content of the candidate document available for a response to a search query” is recited at a high level of generality such that it could be practically performed in the human mind.  The limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for generic computer components.  The “in response to determining that the candidate document is relevant to the document corpus and novel with respect to the document corpus, adding the candidate document to the document corpus to make at least a portion of the content of the candidate document available for a response to a search query” limitation 216, and the candidate document 118 is added to the document corpus 116.” [0037].
That is, other than reciting “one or more processors”, “a computer readable storage medium”, and “a computer,” nothing in the claim precludes the above steps from being practically performed in the mind.
The judicial exception is not integrated into a practical application.  In particular, the claim recites additional elements of “one or more processors”, “a computer readable storage medium”, and “a computer,” where the claim recites details on what the document corpus is.  The “one or more processors”, “a computer readable storage medium”, and “a computer” are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using a generic component.  The limitation of “in response to a determination” amounts to extra-solution activity of receiving a candidate document: i.e. pre-solution activity of gathering data for use in the claimed process.  Furthermore, providing details on what the document corpus is amounts to generally linking the use of a judicial exception to a particular technological environment or field of use.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of a “one or more processors”, “a computer readable storage medium”, and “a computer,” are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using a generic computer component (MPEP 2106.05(f)). The limitation of “receive a candidate document…” amounts to no more than insignificant pre-activity of receiving data. Further, the “receiving” step simply appends well-understood and conventional activity of receiving data over a network. Furthermore, providing details on what the candidate document and document corpus are amounts to no more than generally linking the use of a judicial exception to a particular technological environment or field of use.  Thus taken alone, the individual elements do not 
Claims 2-8, 10-14, 16-20 further expand on the above cited mental processes with “creating…a document corpus vector” and “creating…a candidate document vector”, however, other than reciting “creating…,” nothing in the claim precludes the above steps from being practically performed in the mind.  
Further, the steps of “creating…a document corpus vector” and “creating…a candidate document vector” do not cause the judicial exception is not integrated into a practical application.  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
The instant specification discloses “A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire” [0039].  The disclosure precludes the embodiment of “signal per se” in the computer readable storage medium of claim 9.	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1, 2, 4-10, 12-16, and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lindh et al. (Lindh hereafter, US 2005/0149494 A1).
Claim 1, Lindh discloses a method for determining document utility, the method comprising: 
receiving a candidate document (page 6, [0096], e.g. any new documents being entered into the system); 
determining, by one or more processors and based at least in part on content of the candidate document, that the candidate document is relevant to a document corpus maintained in one or more data storage devices (page 6, [0097], e.g. document-concept matrix engine 380 produces the conceptual distribution for a document, i.e. a description of the relationships between the document and all concepts in the corpus 310. In essence, the documents are processed by means of algorithms that find a conceptual document description. This description has the property that documents, which relate to the same topics, or basically has the same semantic meaning, will receive a similar conceptual description); 
determining, by the one or more processors and based at least in part on the content of the candidate document, that the candidate document is novel with respect to the document corpus (page 6, [0096], e.g. A document-concept matrix engine 380 is used to generate conceptual representations of any new documents being entered into the system); and 
in response to determining that the candidate document is relevant to the document corpus and novel with respect to the document corpus, adding the candidate document to the document corpus (page 6, [0096], e.g. when updating the corpus 310 with one or more added documents) to make at least a portion of the content of the candidate document available for a response to a search query (page 5, [0070], e.g. A user may interact with the system via a user input interface 121a in the user client 120, for example by entering a query Q).

Claim 2, Lindh discloses creating, based at least in part on the content of the document corpus, a document corpus vector; and creating, based at least in part on the content of the candidate document, a candidate document vector (page 1, [0009], e.g. based the term-to-concept vectors for the document corpus, a term-term matrix is generated which describes a term-to-term relationship between the terms in the document corpus); wherein determining that the candidate document is relevant to the document corpus and novel with respect to the document corpus includes comparing the candidate document vector and the document corpus vector (page 1, [0003], e.g. For instance, a vector similarity approach may be used to find relationships and similarities among documents by creating a weighted list of the words (or terms) included in a document. Systems operating according to this principle can be regarded as "word-comparison" apparatuses, where documents and queries are compared based on the mutual occurrence of words).
Claim 4, Lindh discloses wherein determining, based at least in part on the content of the candidate document, that the candidate document is novel with respect to the document corpus includes determining that the candidate document is novel with respect to one or more documents in the document corpus (page 6, [0096], e.g. A document-concept matrix engine 380 is used to generate conceptual representations of any new documents being entered into the system).

Claim 5, Lindh discloses randomly selecting the one or more documents from the document corpus (page 9, [0129], e.g. based on the Document Corpus and the user input, a step 960 selects those documents included in the Document Corpus that are related to the data specified in the user input. Finally, a step 970 produces a new Document Corpus exclusively including the documents selected in the step 960).


Claim 7, Lindh disclose the first vector cells comprise the counts of the unique words (page 5, [0072], e.g. The TDM is a N*M matrix containing M vectors of dimensionality N, where N represents the number of unique terms in the document corpus (usually approximately equal to the number of words in the language of the document corpus) and M represents the number of documents in the corpus).
Claim 8, Lindh discloses comprising weighting the counts in the first vector cells according to a term frequency-inverse document frequency statistic (page 5, [0077], e.g. The so-called Term Frequency times Inverse Document Frequency (TFIDF) is a commonly used method for this. According to a preferred embodiment of the invention, the information content in a document is determined by using an extension to the traditional TFIDF term weighting scheme. Specifically, a term position parameter p(t,d) (which will be explained below) is added to each term).
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 11, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lindh et al. (Lindh hereafter, US 2005/0149494 A1), as applied to claims 1, 2, 4-10, 12-16, and 18-20  above, in further view of Wu et al. (Wu hereafter, US 20110238413 20110238413A1).
Claims 3, 11, and 17, Lindh discloses the claimed invention except for wherein determining, based at least in part on the content of the candidate document, that the candidate document is relevant to the document corpus includes determining a cosine similarity between the candidate document vector and the document corpus vector.
Wu discloses determining, based at least in part on the content of the candidate document, that the candidate document is relevant to the document corpus includes determining a cosine similarity between the candidate document vector and the document corpus vector ([0117], e.g. the similarity module 726 can determine similarity distances, e.g., cosine similarity distances, between a document 
Wu discloses identification of such topics can improve the performance of a language model and/or a system or device using the language model for languages without boundaries in sentences, or for other languages (page 1, [0006]).  One of ordinary skill in the art at the time of filing of the invention would have been motivated by Wu to improve the method of Lindh for improved performance.  Therefore, it would have been obvious to one of ordinary skill in the art to use the method of Lindh with the cosine similarity determination of Wu for improved performance.
CONCLUSION
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO's PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. Dune Ly, whose telephone number is (571) 272-0716.  The examiner can normally be reached on Monday-Friday from 8 A.M. to 4 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Neveen Abel-Jalil, can be reached on 571-270-0474.
/Cheyne D Ly/
Primary Examiner, Art Unit 2152